Citation Nr: 0707815	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUES

1. Whether the veteran had recognized service other than from 
July 1, 1942 to June 10, 1946.

2. Entitlement to recognition as a former prisoner of war 
(POW) for VA purposes. 



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is a veteran who had active duty service in the 
Philippines during World War II.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Manila RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran alleges that he was called to active duty on 
December 15, 1941 and inducted into the U. S. Armed Forces of 
the Far East (USAFFE) on December 21, 1941.  He states that 
he was assigned to the 23rd Field Artillery Unit of the U. S. 
Army on December 25, 1941 and served with that unit until U. 
S. forces surrendered at Bataan on April 9, 1942.  He 
contends that he was a POW because he joined the Bataan Death 
March but escaped from the march in Orani, Bataan before the 
POWs arrived at the concentration camp.  He says he joined 
the guerrilla forces in June 1942.  The veteran's 1946 
Affidavit for Philippine Army Personnel supports his current 
allegations; specifically, it states that he surrendered at 
Morong, Bataan on April 9, 1942, then escaped, and was 
recovering from malaria as a civilian from April 10, 1942 to 
May 31, 1942 before joining the guerrilla forces.  The June 
2005 statement of the case (SOC) cites this affidavit, noting 
that it is a contemporaneous document, and does not show the 
veteran was a POW, as alleged.  This finding appears 
inconsistent with what is noted in the document.

In March 1952, the service department used serial numbers 
[redacted] and [redacted] to verify the appellant had recognized 
active service from July 1942 to February 1947.  A November 
1953 service department redetermination used serial numbers 
[redacted] and [redacted] to revoke the appellant's veteran status: 
"Military status as a member of the Army of the United 
States, previously granted through alleged service with the 
14th Infantry Regiment (PA), has been revoked.  Determination 
has been made to the effect that any military service subject 
may have had was as a member of the Philippine Army, inducted 
into the service of the Armed Forces of the United States."  
The redetermination document states that it "supersedes all 
prior determination[s]."

In May 1958, the service department used serial number [redacted]
[redacted] and dates of service from December 1941 to June 1946 to 
verify the veteran had the following status with the U. S. 
Army:

July 1, 1942 - January 8, 1945: Missing
January 8, 1945: Status under MPA terminated
January 9, 1945 - November 24, 1945: Recognized 
guerrilla service
November 25, 1945 to June 10, 1946: Regular Philippine 
Army service

It was noted that the veteran was entitled to receive pay 
during all these periods.  The verification also indicated 
that the veteran's name was listed as [redacted] in 
the reconstructed roster for his period of recognized 
guerrilla service.  

In December 2004 and February 2005, the RO used service dates 
from December 15, 1941 to June 30, 1946 and the name of 
[redacted] to request service verification from the 
service department.  None of the service numbers previously 
of record were listed on the request.  To date, the service 
department has not responded to the RO's verification 
requests.

In the veteran's March 2005 notice of disagreement, the 
veteran indicates that his service numbers were [redacted], 
[redacted], [redacted], and [redacted].  

Given the state of the record, the dates of the veteran's 
active service are unclear.  The most recent service 
department certification from May 1958 used one of the 
veteran's service numbers to verify service that had been 
previously revoked, but did not use other numbers previously 
of record and the re-verified service dates were slightly 
different than dates from prior certifications.  It appears 
that in February 2005 the RO initiated recertification of the 
veteran's service by the service department, then abandoned 
the attempt, "drop-filing" the request in the claims file 
without response.  The veteran has recently indicated that he 
had additional service numbers that have never been used to 
request certification.  The Court has held that if new 
identifying information is submitted, then VA must complete a 
new service department certification based on this alternate 
information.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Given the additional information provided by the veteran, a 
remand for a new service department certification is 
necessary. 

Additionally, as the veteran has alleged that he was a POW in 
April 1942, which was during a currently unverified period of 
service, a request should also be made to certify the 
veteran's POW status. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a 
recertification of the veteran's 
recognized active military service.  
Specifically, the RO should seek 
verification of service dates that 
encompasses the following identifying 
information: [redacted], [redacted] 
[redacted], service numbers [redacted], 
[redacted][redacted], [redacted], [redacted], and [redacted], 
and dates of service from December 15, 
1941 to February 6, 1947.  The RO should 
obtain certification whether the veteran 
was a POW.

2.  RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


